Exhibit 10.2

RESTATED RESTRICTED STOCK PLAN FOR NON-EMPLOYEE
DIRECTORS OF CIGNA CORPORATION
October 23, 2003

1. Purpose.

        The Restricted Stock Plan for Non-Employee Directors of CIGNA
Corporation (the “Plan”) is intended to provide directors of CIGNA Corporation
(the “Company”) with a proprietary interest in the Company’s success and
progress by granting them shares of the Company’s Common Stock (“Common Stock”)
which are restricted in accordance with the terms and conditions set forth below
(“Restricted Shares”). The Plan is intended to increase the alignment of
personal economic interest between directors and shareholders generally and to
strengthen the Company’s ability to continue attracting and retaining highly
qualified directors.

2. Administration.

        The Plan is to be administered by the Corporate Governance Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”) or any
successor committee with responsibility for compensation of directors.

3. Eligibility and Grants.

        All current and subsequently elected members of the Company’s Board of
Directors who have served as directors for at least six months and at the time
such service began were not, and for the preceding ten years had not been,
officers or employees of the Company or any of its subsidiaries (“Eligible
Directors”) shall be eligible to participate in the Plan.

        Each director who is an Eligible Director on the effective date of the
Plan (the “Effective Date”) shall be granted 4,500 Restricted Shares, effective
as of the Effective Date. Each director who becomes an Eligible Director after
the Effective Date shall be granted 4,500 Restricted Shares, effective as of the
date such director becomes an Eligible Director.

--------------------------------------------------------------------------------

4. Terms and Conditions of Restricted Shares.

        (a) General. Subject to the provisions of Section 4(c) below, the
restrictions set forth in Section 4(b) shall apply to each grant of Restricted
Shares for a period (the “Restricted Period”) from the date of grant until the
later of the expiration of the six-month period immediately following the date
of grant or the date on which the Eligible Director’s service as a director of
the Company terminates.

        (b) Restrictions. A stock certificate representing the number of
Restricted Shares granted shall be registered in each Eligible Director’s name
but shall be held in custody by the Company for the Eligible Director’s account.
The Eligible Director shall have all rights and privileges of a shareholder as
to such Restricted Shares, including the right to receive dividends and the
right to vote such Restricted Shares, except that the following restrictions
shall apply: (i) the Eligible Director shall not be entitled to delivery of the
certificate until the expiration of the Restricted Period, (ii) none of the
Restricted Shares may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period, and (iii) except as
provided in Section 4(c), all of the Restricted Shares shall be forfeited and
all rights of the Eligible Director to such Restricted Shares shall terminate
without further obligation on the part of the Company upon the Eligible
Director’s ceasing to be a director of the Company.

        (c) Termination of Directorship.

 

      (i) Vesting of Shares. If an Eligible Director ceases to be a director of
the Company by reason of Disability, Death, Retirement or Change of Control, the
Restricted Shares granted to such Eligible Director shall immediately vest. If
an Eligible Director ceases to be a director of the Company for any other
reason, the Eligible Director shall immediately forfeit all Restricted Shares,
except to the extent that a majority of the Board other than the Eligible
Director approves the vesting of such Restricted Shares. Upon vesting, except as
provided in Section 5, all restrictions applicable to such Restricted Shares
shall lapse and a certificate for such shares shall be delivered to the Eligible
Director, or the Eligible Director’s beneficiary or estate, in accordance with
Section 4(d).


--------------------------------------------------------------------------------

 

      (ii) Disability. For purposes of this Section 4(c), “Disability” shall
mean a permanent and total disability as defined in Section 22(e)(3) of the
Internal Revenue Code.


 

      (iii) Retirement. For purposes of this Section 4(c), “Retirement” shall
mean ceasing to be a director of the Company (i) on or after age 72, or (ii) on
or after age 65 with the consent of a majority of the members of the Board other
than the Eligible Director.


 

     (iv) Change of Control. For purposes of this Section 4(c), “Change of
Control” shall mean:


 

      (A) a corporation, person or group acting in concert as described in
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”), holds or acquires beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act of a number of preferred or common shares of
the Company having voting power which is either (i) more than 50% of the voting
power of the shares which voted in the election of directors of the Company at
the shareholders’ meeting immediately preceding such determination, or (ii) more
than 25% of the voting power of the Company’s outstanding common shares; or


 

      (B) as a result of a merger or consolidation to which the Company is a
party, either (i) the Company is not the surviving corporation or (ii) Directors
of the Company immediately prior to the merger or consolidation constitute less
than a majority of the Board of Directors of the surviving corporation; or


 

     (C) a change occurs in the composition of the Board at any time during any
consecutive 24-month period such that the “Continuity Directors” cease for any
reason to constitute a majority of the Board. For purposes of the preceding
sentence “Continuity Directors” shall mean those members of the Board who
either: (i) were directors at the beginning of such consecutive 24-month period;
or (ii) were elected by, or on nomination or recommendation of, at least a
majority (consisting of at least nine directors) of the Board.


        (d) Delivery of Restricted Shares. At the end of the Restricted Period a
stock certificate for the number of Restricted Shares which have vested shall be
delivered free of all such restrictions to the Eligible Director or the Eligible
Director’s beneficiary or estate, as the case may be.

--------------------------------------------------------------------------------

5. Regulatory Compliance.

        No Common Stock granted pursuant to this Plan shall be sold or
distributed by an Eligible Director or an Eligible Director’s beneficiary or
estate until all appropriate listing, registration and qualification
requirements and consents and approvals have been satisfied or obtained, free of
any condition unacceptable to the Board of Directors.

6. Adjustment in Event of Changes in Capitalization.

        In the event of a recapitalization, stock split, stock dividend,
combination or exchange of shares, merger, consolidation, rights offering,
separation, reorganization or liquidation, or any other change in the corporate
structure or shares of the Company, the Committee may make such equitable
adjustments, to prevent dilution or enlargement of rights, as it may deem
appropriate in the number and class of shares authorized to be granted as
Restricted Shares. Shares issued as a consequence of any such change in the
corporate structure or shares of the Company shall be issued subject to the same
restrictions and provisions applicable to the Restricted Shares with respect to
which they are issued.

7. Termination or Amendment of the Plan.

        The Board may at any time terminate the Plan and may from time to time
alter or amend the Plan or any part hereof (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in Section 5) without shareholder approval, unless otherwise
required by law or by the rules of the Securities and Exchange Commission or New
York Stock Exchange. No termination or amendment of the Plan may, without the
consent of an Eligible Director, impair the rights of such director with respect
to shares of Common Stock granted under the Plan. Notwithstanding the foregoing
provisions of this Section 7, the provisions of the Plan governing eligibility
of a director and the amount, timing and pricing of an award hereunder shall not
be amended more than once every six months, other than to comport with changes
in the Internal Revenue Code, the Employee Retirement Income Security Act, or
the rules thereunder.

--------------------------------------------------------------------------------

8. Miscellaneous.

        (a) Nothing in the Plan shall be deemed to create any obligation on the
part of the Board to nominate any director for reelection by the Company’s
shareholders.

        (b) The Company shall have the right to require, prior to the issuance
or delivery of any Restricted Shares, payment by an Eligible Director of any
taxes required by law with respect to the issuance or delivery of such shares,
or the lapse of restrictions thereon.

        (c) The shares of Common Stock granted as Restricted Shares under the
Plan may be either authorized but unissued shares or shares which have been or
may be reacquired by the Company, as determined from time to time by the Board.

9. Effective Date.

        Provided that the Company’s Shareholders shall have approved the Plan at
the Company’s 1989 Annual Meeting of Shareholders, the Plan shall become
effective as of September 30, 1989, or such later date as may be fixed by the
Board.

END OF DOCUMENT

--------------------------------------------------------------------------------